Citation Nr: 0826249	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  07-18 610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for cancer of the jaw, 
to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from October 1943 to April 
1946, and from September 1950 to October 1951.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2005 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida that denied the appellant's claims of 
entitlement to service connection for prostate cancer and 
cancer of the jaw, each claimed as the result of in-service 
exposure to ionizing radiation.

In June 2008, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107.  A transcript of that hearing has been associated 
with the claims file.  

At the time the appellant provided testimony to the Board, he 
submitted additional evidence.  This evidence consisted of 
photocopy of a photograph of the veteran and a photocopy of a 
September 30, 1945 newspaper article describing the arrival 
of the United States First Marine Division in Tientsin, 
China.  The appellant also submitted a written waiver of 
review of that evidence by the agency of original 
jurisdiction (AOJ).  Therefore referral to the RO of the 
evidence received directly by the Board is not required.  
38 C.F.R. § 20.1304.

By a June 27, 2008 ruling, the undersigned Veterans Law Judge 
granted the appellant's motion to advance this case on the 
docket based on a finding of good cause, namely the advanced 
age of the appellant.  See 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  On August 9, 1945, the appellant was stationed on 
Okinawa, and he remained there until September 24, 1945, when 
he embarked on the USS BUTTE (APA 68) enroute to Taku, China 
where he landed on September 30, 1945.

2.  The Defense Threat Reduction Agency (DTRA) has concluded 
that the available historical records do not document the 
appellant's presence with the American occupation forces in 
Hiroshima or Nagasaki, Japan. 

3.  There is no evidence of the appellant's exposure to 
ionizing radiation during active service. 

4.  The medical evidence of record contains evidence of 
treatment for prostate cancer; the appellant has reported 
treatment for cancer of the jaw.

5.  The appellant's claimed conditions are not listed as 
radiogenic diseases under 38 C.F.R. § 3.309.

6.  There is no competent medical evidence that establishes 
that the appellant has any condition due to exposure to 
ionizing radiation in service, or otherwise related to 
service.


CONCLUSION OF LAW

Residuals of ionizing radiation exposure, to include prostate 
and jaw cancer, were not incurred in or aggravated in 
service, nor may any be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp.2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his service connection claims by correspondence 
dated in December 2004 (prior to the initial AOJ decision in 
this matter) and in August 2006.  These documents informed 
the appellant of VA's duty to assist and what kinds of 
evidence the RO would help obtain.  In the December 2004 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection, including as 
related to radiogenic diseases.  The letter informed the 
appellant of what evidence was required to substantiate 
service connection claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
asked to submit evidence and/or information relating to his 
exposure to radiation and relating to the current diagnoses 
of the diseases caused by exposure to radiation.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed as to his 
service connection claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained and reviewed the appellant's service 
medical and personnel records.  The Defense Threat Reduction 
Agency was contacted and that Agency conducted a search for 
records concerning the appellant.  Private medical records 
were associated with the claims file and reviewed.  The 
appellant was afforded a Board hearing.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

VA also has a duty to provide a medical examination and/or 
seek a medical opinion when such examination or opinion is 
necessary to make a decision on the claim.  VA considers an 
examination or opinion necessary to make a decision on the 
claim if the evidence of record (1) contains competent 
evidence that the claimant had a disability, or persistent 
recurring symptoms of disability; (2) indicates the 
disability or symptoms may have been associated with his 
military service; and (3) contains insufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, though, there is no evidence the appellant was ever 
exposed to ionizing radiation at any time during his military 
service.  In addition, there is no evidence of record that 
establishes that the appellant was ever within ten miles of 
Nagasaki.  The appellant maintains that he currently has 
prostate cancer and cancer of the jaw and that each cancer is 
linked to his service, but there is no evidence of record to 
establish that the appellant has the medical expertise that 
would render competent his statements as to the proper 
etiology of any current cancer.  The record does not 
establish that the appellant or his representative has the 
medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

These lay statements are insufficient to trigger VA's duty to 
provide an examination; VA is not obligated to provide an 
examination for a medical nexus opinion where, as here, the 
supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did not advise the 
appellant of such information relating to effective dates and 
disability ratings.  However, because the Board has denied 
each aspect of the appellant's claims for service connection, 
such information is not applicable to this case.

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, 
including for cancers due to ionizing radiation, as well as 
the assistance VA would provide.  Therefore, there is no duty 
to assist that was unmet and the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his June 2008 Travel Board hearing 
at the RO that he was on an American vessel approximately 25 
miles from Nagasaki 48 hours after the atomic bomb had been 
dropped on that city.  He said that he had left Okinawa on 
August 11th or 12th and that he "got on this LST, the day 
they actually dropped the bombs and that surrender plane came 
from Japan."  See Hearing Transcript p. 6.  He said that he 
was to deliver surrender papers to China and that, on the 
way, they went through Nagasaki Harbor where he had to shoot 
at mines to blow them up.  The appellant also testified that 
he had only been within 25 miles of Nagasaki for one evening 
and from there, they went to China.  See Hearing Transcript 
p. 9.  He further stated that he was currently diagnosed with 
both cancer of the prostate and cancer of the jaw.  He 
contends that these two conditions are related to his 
exposure to radiation.  (The appellant provided similar 
information on the Radiation Risk Activity Information Sheet 
he submitted in December 2004.)

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease or injury, and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993); 38 C.F.R. § 3.303.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  Certain 
listed diseases will be considered to have been incurred in 
service if it is manifest to a degree of 10 percent or more 
within one year following the date of separation from service 
even though there is no evidence of such disease during 
service.  38 C.F.R. § 3.307.  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Review of the appellant's service medical records reveals 
that he received immunizations for cowpox, cholera and typhus 
on September 7, 1945, when he was stationed on Okinawa.  In 
April 1946, he was examined and found to be physically fit 
for discharge.  At that time, his head and face were said to 
be normal, as was his genitourinary system.  The appellant 
underwent a physical examination in September 1950 and he was 
found to be physically qualified for active duty.  His 
genitourinary system was normal.  There is no record of any 
complaint of, treatment of, or diagnosis of, any jaw or 
prostate condition during the appellant's second tour of 
duty.  In October 1951, the appellant underwent a service 
discharge examination; no defects were found and his 
genitourinary system was described as normal.  

The appellant underwent a VA medical examination in January 
1947.  He did not report or complain of any problem with 
either his jaw or his prostate.  On physical examination, his 
genitourinary system, including the prostate, was normal.

The RO, in August 2006, asked the Defense Threat Reduction 
Agency (DTRA) to provide VA with a radiation dose estimate 
for the appellant.  The DTRA replied in November 2006.  Their 
response stated that VA defines the American occupation of 
Hiroshima and Nagasaki as the period from August 6, 1945 
through July 12, 1946.  The DTRA further stated that, 
according to the appellant's service personnel records, the 
appellant was stationed on Okinawa at the time in question 
and that he remained there until September 24, 1945, when he 
embarked on the USS BUTTE (APA 68) enroute to Taku, China 
where he landed on September 30, 1945.  The DTRA concluded 
that the available historical records do not document the 
appellant's presence with the American occupation forces in 
Hiroshima or Nagasaki, Japan.

Service connection for a disease based on radiation exposure 
may be established in one of three different ways, which have 
been outlined by the Court  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" means: onsite participation in 
a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki; certain service on the grounds of a gaseous 
diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at 
area K25 at Oak Ridge, Tennessee; or certain service on 
Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 
38 C.F.R. § 3.309(d)(3)(ii).

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 
38 C.F.R. § 3.309(d)(2).  Neither prostate cancer nor cancer 
of the jaw is one of the listed conditions.

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
38 C.F.R. § 3.311, the evidence must show the following: (1) 
that the veteran was exposed to ionizing radiation in 
service; (2) that he subsequently developed a radiogenic 
disease; and (3) that such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. 
§ 3.311(b).  If any of the foregoing three requirements has 
not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation cannot be granted 
under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  
For the purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  38 C.F.R. § 3.311(b)(5) 
requires that breast cancer or skin cancer become manifest 5 
years or more after exposure.  38 C.F.R. § 3.311(b)(5).

38 C.F.R. § 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  Dose data will 
be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing and in 
claims based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).

Finally, direct service connection can be established by 
"showing that the disease or malady was incurred during or 
aggravated by service," a task which "includes the difficult 
burden of tracing causation to a condition or event during 
service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  In order to prevail on direct service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999). 

As previously noted, because neither prostate cancer nor 
cancer of the jaw are not included in the list of conditions 
for presumptive service connection under 38 C.F.R. 
§ 3.309(d), service connection is not available under this 
theory for either one of the appellant's claimed cancers. 

A "radiation- exposed veteran" is some one who participated 
in a "radiation-risk activity" which includes the occupation 
of Hiroshima or Nagasaki Japan during the period of time from 
August, 6, 1945 to July 1, 1946.  38 C.F.R. § 38 U.S.C.A. 
§ 3.309(d)(3)(ii)(B).  This is further defined as official 
military duties within 10 miles of the city limits of either 
city.  38 C.F.R. § 3.309(d)(3)(vi).

The RO conducted the necessary development with respect to 
the appellant's claims of radiation exposure.  In November 
2064, the Defense Threat Reduction Agency (DTRA) responded 
the RO's request for information related to the appellant's 
claims of radiation exposure.  The evidence of record 
includes the appellant's service personnel records.  By 
reviewing those records, as well as available historic 
records, the DTRA was able to ascertain the appellant's duty 
stations.  These records indicated that the appellant was on 
Okinawa from approximately April 1, 1945 to September 25, 
1945, when he was on a ship at anchor adjacent to Okinawa.  
In addition, these records revealed that the appellant did 
not serve in a location in the Pacific Theater which was 
closer than several hundred miles to either Hiroshima or 
Nagasaki.  Moreover, the appellant himself has never made any 
specific assertion that he was ever within 10 miles of either 
city. Rather, he claims that he was 50 miles from Ground Zero 
at the time of the explosion and, three days later, twenty 
miles from Nagasaki.  While the appellant has described 
spending one night in the vicinity of Nagasaki, as well as 
one week in the area, there is no evidence of record other 
than the appellant's statements to establish the appellant's 
presence near Nagasaki.

Service connection can be pursued under 38 C.F.R. § 3.311 on 
the basis of exposure to ionizing radiation and the 
subsequent development of a radiogenic disease.  38 C.F.R. 
§ 3.311.  Essentially, any form of cancer is considered a 
radiogenic disease within the meaning of the applicable 
regulations; any kind of cancer, and prostate cancer in 
particular, are specifically enumerated as being radiogenic 
diseases.  38 C.F.R. § 3.311(b)(2).  When there is evidence 
that a veteran has a radiogenic disease, 38 C.F.R. § 3.311 
sets out specific requirements for the development of 
evidence. 

In cases containing Hiroshima and Nagasaki claims, if 
military records do not establish presence at or absence from 
a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  38 C.F.R. § 3.311(a)(4)(i).  Neither the veteran 
nor his survivors may be required to produce evidence 
substantiating exposure if the information in the veteran's 
service records or other records maintained by the Department 
of Defense is consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  
38 C.F.R. § 3.311(a)(4)(ii). The regulations require that the 
RO obtain radiation dose data from the Department of Defense 
and refer the claim to the VA Under Secretary for Benefits.  
38 C.F.R. § 3.311(a)(2), (b).  However, as noted above, the 
evidence provided by DTRA is that the appellant was not 
exposed to ionizing radiation during service.  The 
appellant's service personnel records place him many hundreds 
of miles away from Nagasaki at the time in question.  No dose 
data was provided because none is available or necessary.  
Despite the appellant's assertions to the contrary, there is 
no evidence of record which shows that the appellant was 
exposed to ionizing radiation during his active service.

Therefore, the preponderance of the evidence is against the 
appellant's claims for service connection for prostate cancer 
and cancer of the jaw under 38 C.F.R. § 3.311.  Again, there 
is no evidence of radiation exposure and service connection 
must be denied under 38 C.F.R. § 3.311. 

Direct service connection can still be established, however, 
by showing that the disease was incurred in or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir 1997); Hardin v. 
Brown, 11 Vet. App. 74, 77 (1998).

A veteran may still be entitled to a grant of service 
connection on a direct basis if it can be shown that a 
condition had its onset during his military service, or 
became manifest to a compensable degree within one year of 
his separation from such service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  As to the appellant's claims for 
prostate cancer and cancer of the jaw, there is no medical 
evidence of record to establish that he complained of, or was 
treated for, any such cancer while he was on active duty 
either time.  There is no evidence of record that the 
appellant experienced any prostate cancer or jaw cancer to a 
compensable degree within one year of his separation from 
service in either April 1946, or October 1951.  These medical 
conditions are not documented in the clinical evidence of 
record until many years after the appellant's second 
discharge from service in October 1951.  

Furthermore, there is no competent medical opinion that 
etiologically links either one of these claimed cancerous 
conditions to either period of the appellant's active 
military duty.  The question of causality of a disorder is 
one which requires competent medical evidence.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  As noted 
above, the appellant was advised to provide such 
substantiating evidence.  The claimant does not meet this 
burden by merely presenting his opinion because he is not a 
medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The absence of any diagnosis of the claimed cancers in the 
service medical records dated between 1943 and 1951 
constitutes negative evidence tending to disprove the 
assertion that the appellant incurred any prostate disorder 
or jaw disorder during either period of active service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of a diagnosis of any cancer until more than forty 
years after the appellant's 1951 separation from service is 
itself evidence which tends to show that no prostate or jaw 
cancer was incurred in service.

In Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the 
United States Court of Appeals for the Federal Circuit 
affirmed a decision by the Court which held that evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  The trier of 
fact should consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Although Maxson 
is not directly on point in this case, as it deals with 
aggravation in service and not service connection, it does 
imply that, when appropriate, the Board may consider the 
absence of evidence when engaging in a fact finding role.

Because the totality of the medical and nonmedical evidence 
of record shows that the appellant's currently demonstrated 
prostate cancer and claimed jaw cancer cannot be said to be 
related to service by way of direct incurrence or by 
manifestation within the presumptive period, the Board 
concludes that the claims for entitlement to service 
connection for prostate cancer and jaw cancer must each be 
denied.  Thus, the evidence of record is not in equipoise on 
the question of whether the appellant's claimed conditions 
should be service connected.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the jaw cancer 
service connection claim and against the prostate cancer 
service connection claim. 


Because the preponderance of the evidence is against each one 
of these service connection claims under all applicable 
theories, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir.).


ORDER

Service connection for prostate cancer, claimed as a residual 
of exposure to ionizing radiation during service, is denied.

Service connection for cancer of the jaw, claimed as a 
residual of exposure to ionizing radiation during service, is 
denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


